Exhibit 10-aaa(3)



ITALIAN SUPPLEMENT TO THE PLEDGE AGREEMENT
RELATING TO THE INVESTOR REVOLVING CREDIT AGREEMENT

This ITALIAN SUPPLEMENT, dated as of March 3, 2003 (as amended, supplemented or
otherwise modified from time to time, the "Italian Supplement") to the PLEDGE
AGREEMENT relating to the Investor Revolving Credit Agreement (as defined below)
dated as of March 3, 2003 (as amended, supplemented or otherwise modified from
time to time, the "Pledge Agreement"), is made among MEMC ELECTRONIC MATERIALS,
INC., a Delaware corporation (the "Borrower" or the "Pledgor"), CITICORP USA,
INC., as collateral agent (in such capacity, the "Collateral Agent") and
custodian, and CITICORP USA, INC., as attorney-in-fact acting in the name and on
behalf of the Secured Parties (as defined in the Investor Revolving Credit
Agreement that is defined below). The Pledge Agreement, as supplemented by this
Italian Supplement, shall be referred to herein as this "Agreement". Unless
otherwise defined or specified herein or amended hereby, capitalized terms used
herein which are defined in the Pledge Agreement or the Investor Revolving
Credit Agreement are used herein as therein defined.

WITNESSETH

WHEREAS, pursuant to that certain pledge agreement dated December 21, 2001 (as
amended from time to time, the "Bank Revolver Pledge Agreement"), the pledgors
thereunder agreed to pledge and grant to the Collateral Agent a security
interest in the Collateral (as therein defined) for the ratable benefit of the
secured parties under a revolving credit agreement, dated December 21, 2001,
among the Borrower, the lenders from time to time party thereto, and Citicorp
USA, Inc., as collateral agent and administrative agent (as amended,
supplemented or otherwise modified from time to time, the "Bank Revolving Credit
Agreement"), pursuant to which the lenders party thereto agreed to provide the
Borrower with a revolving credit facility in an initial aggregate principal
amount not to exceed U.S.$150,000,000;

WHEREAS, pursuant to that certain amended and restated pledge agreement dated
December 21, 2001 (as amended from time to time, the "Reimbursement Pledge
Agreement"), the pledgors thereunder agreed to pledge and grant to the
Collateral Agent a security interest in the Collateral (as therein defined) for
the ratable benefit of the secured parties under a reimbursement agreement,
dated December 21, 2001, among the Borrower, the Fund Guarantors (as therein
defined) and the Collateral Agent (as amended, supplemented or otherwise
modified from time to time, the "Reimbursement Agreement"), pursuant to which
the Borrower agreed to reimburse the Fund Guarantors for any and all payments
made by the Fund Guarantors under the Guaranty (as therein defined);

WHEREAS, on March 3, 2003 the Borrower and Citicorp USA, Inc., acting both as
collateral agent and as attorney-in-fact for each of the secured parties (under
the Bank Revolver Pledge Agreement and the Reimbursement Pledge Agreement,
respectively) entered into, by way of exchange of correspondence, (i) that
certain Italian supplement to the Bank Revolver Pledge Agreement (as amended
from time to time, the "Bank Revolver Italian Supplement"), and (ii) that
certain Italian supplement to the Reimbursement Pledge Agreement (as amended
from time to time, the "Reimbursement Italian Supplement") so as to perfect,
including under Italian law, a first degree security interest over 65% of the
issued and outstanding voting stock of MEMC Electronic Materials S.p.A. in favor
of the respective secured parties thereunder;

WHEREAS, the Borrower has entered into that certain revolving credit agreement,
dated as of December 5, 2002, with the lenders party thereto (the "Lenders") and
Citicorp USA, Inc., as administrative agent and collateral agent (as amended,
supplemented or otherwise modified from time to time, the "Investor Revolving
Credit Agreement"), pursuant to which the Lenders agreed to provide the

1 of 31



--------------------------------------------------------------------------------

Borrower with a revolving credit facility in an aggregate principal amount not
to exceed U.S.$35,000,000;

WHEREAS, to induce the Lenders to enter into the Investor Revolving Credit
Agreement, the Pledgors agreed to secure and guarantee, among other things, all
the Borrower's obligations under the Investor Revolving Credit Agreement for the
ratable benefit of the Secured Parties, on a senior subordinated basis as set
forth in Article X of the Investor Revolving Credit Agreement and Article II of
the related Guarantee Agreement;

WHEREAS, pursuant to the Investor Revolving Credit Agreement, the Lenders have
agreed to make Loans to the Borrower upon the terms and subject to the
conditions specified therein and in particular subject to the execution and
delivery by the Borrower of the Pledge Agreement to secure (a) the due and
punctual payment of (i) the principal and premium, if any, and interest
(including interest accruing during the pendency of any bankruptcy, of
insolvency, receivership or other similar proceeding, regardless of whether
allowed or allowable in such proceeding) on the Loans, when and as due, whether
at maturity, by acceleration, upon one or more dates set for prepayment or
otherwise and (ii) all other monetary obligations, including fees, costs,
expenses and indemnities, whether primary, secondary, direct, contingent, fixed
or otherwise (including monetary obligations incurred during the pendency of any
bankruptcy, insolvency, receivership or other similar proceeding, regardless of
whether allowed or allowable in such proceeding), of the Loan Parties to the
Secured Parties under the Investor Revolving Credit Agreement and the other Loan
Documents, (b) the due and punctual performance of all covenants, agreements,
obligations and liabilities of the Loan Parties under or pursuant to the
Investor Revolving Credit Agreement and the other Loan Documents, (c) unless
otherwise agreed to in writing by the applicable Lender party thereto, the due
and punctual payment and performance of all obligations of the Borrower or any
other Loan Party, monetary or otherwise, under each Hedging Agreement entered
into with a counterparty that was a Lender (or an Affiliate of a Lender) at the
time such Hedging Agreement was entered into and (d) the due and punctual
payment and performance of all obligations in respect of overdrafts and related
liabilities owed to the Administrative Agent or any of its Affiliates and
arising from treasury, depositary and cash management services in connection
with any automated clearing house transfers of funds (all the monetary and other
obligations referred to in the preceding clauses (a) through (d) being referred
to collectively as the "Investor Revolver Obligations");

WHEREAS, the Borrower, the Subsidiary Pledgors, the Secured Parties and the
Collateral Agent have executed and delivered the Pledge Agreement to grant a
security interest, on a senior subordinated basis, for the payment and
performance in full of the Investor Revolver Obligations;

WHEREAS, the Borrower, the Secured Parties and the Collateral Agent desire to
supplement and integrate the Pledge Agreement so as to perfect, including under
Italian law, the security interest created for the ratable benefit of the
Secured Parties over that portion of the Collateral owned by the Borrower
consisting of No. 42,250,000 ordinary shares of MEMC Electronic Materials S.p.A.
(the "Italian Issuer") equal to 65% of the issued and outstanding voting stock
of the Italian Issuer (the "Shares") and represented by certificate No. 64 of
the Italian Issuer (the "Certificate"); and

WHEREAS, the parties hereto agree that this Agreement will only concern, relate,
deal exclusively with the security interest created in accordance with New York
law under the Pledge Agreement with respect to that portion of the Collateral
consisting of the Shares which are represented by the Certificate.

NOW, THEREFORE, the Pledgor, the Secured Parties and Citicorp USA, Inc., as the
Collateral Agent and acting also in the name and on behalf of each of the
Secured Parties (and each of their respective successors or assigns), hereby
agree to supplement and integrate the Pledge Agreement, which will continue to
be in full force and effect among the parties hereto and thereto, as follows.

2 of 31



--------------------------------------------------------------------------------

On or after the date on which this Italian Supplement shall become effective,
solely for purposes under or relating to this Italian Supplement, each reference
in this Italian Supplement or the Pledge Agreement to "this Pledge Agreement",
"Agreement", "hereunder", "hereof", "herein" or words of like import shall mean
and be a reference to this Agreement (as defined in the Preamble hereof).

On or after the date on which this Italian Supplement shall become effective,
solely for purposes under or relating to this Italian Supplement, each reference
in this Agreement to "Pledgors", "such Pledgor", "each Pledgor" or words of like
import implying a reference to the presence, under the Pledge Agreement, of
Pledgors in addition to the Borrower, shall mean and interpreted to be a
reference only to the Borrower as the sole pledgor of the Shares, and references
to "Collateral" or words of like import shall mean and interpreted to be a
reference only to the Italian Collateral as defined under this Agreement.

The provisions of this Agreement specifying that the Collateral Agent acts on
behalf and/or pursuant to the instructions of the Secured Parties shall mean
that the Collateral Agent will act on behalf and/or pursuant to the instructions
of the Required Lenders as defined in the Investor Revolving Credit Agreement.

SECTION 1. Pledge. For any and all purposes solely under this Italian
Supplement, Section 1 of the Pledge Agreement shall be deleted in its entirety
and replaced with the following text:

"SECTION 1. Pledge. As security for the payment and performance, as the case may
be, in full of the Investor Revolver Obligations, the Pledgor has pledged and
granted to the Collateral Agent, its successors and assigns, and has granted to
the Collateral Agent, its successors and assigns, for the ratable benefit of
Secured Parties, among other things, a security interest (the "Pledge") in all
of the Pledgor's following rights and benefits (the "Pledged Rights"): (a) the
Shares, namely No. 42,250,000 ordinary shares of the Italian Issuer equal to 65%
of the voting stock of such company (the "Pledged Interest" or, alternatively,
the "Pledged Securities"; both expressions are deemed to include the New Shares,
as defined in (c) below), par value Euro 0.48, represented by the Certificate;
(b) subject to Section 5 hereof, all payments of principal or interest,
dividends, cash, instruments and other property from time to time received,
receivable or otherwise distributed, in respect of, in exchange for or upon the
conversion of the Pledged Securities; (c) shares or stock of the Italian Issuer
issued, accruing or subscribed to after the date hereof or otherwise acquired by
the Borrower, including by means affecting the capital stock of the Italian
Issuer, in relation to the Shares ("New Shares"); provided that the percentage
of voting share capital represented by the Shares pledged herein (including New
Shares and whether referred to as "Pledged Interest", "Pledged Securities" or
"Collateral") shall never exceed 65% of the issued and outstanding voting stock
of the Italian Issuer; (d) subject to Section 5 hereof, all rights and
privileges of the Pledgor with respect to the Shares and New Shares; and (e) all
the proceeds of any of the foregoing (the items referred to in clauses (a)
through (e) being collectively referred to as the "Italian Collateral").

Without prejudice to the above definition, the Investor Revolver Obligations
shall include, but not be limited to, (i) the total maximum amount, as
principal, of the Loans, equal to U.S.$ 35,000,000; (ii) all the interest due
under the Investor Revolving Credit Agreement; (iii) all the fees, charges and
all reasonable expenses (including legal and fiscal expenses) payable under the
Investor Revolver Credit Agreement incurred by, and any other sum paid by the
Secured Parties or the Collateral Agent in relation to the enforcement of the
Pledge or the right arising from this Agreement; (iv) the payment of any and all
sums due or to become due by the Pledgor to the Secured Parties on account of
the

3 of 31



--------------------------------------------------------------------------------

obligation to redeem the amounts received as unjustified enrichment or for
similar cause as a consequence of nullity, voidness or invalidity of the Loan
Documents; and (v) the payment of any sum due or to become due, at any time and
from time to time, by the Pledgor to the Secured Parties and the Collateral
Agent under this Agreement.

To the extent that they have not previously been pledged in favor of the Secured
Parties according to this Agreement or otherwise (and without exceeding the 65%
limitation referred to in the first paragraph of this Section), the Borrower
irrevocably agrees and undertakes to pledge in favor of the Secured Parties
(including their successors and assignees as well as additional Loan Parties
pursuant to the Loan Documents) the New Shares, provided that the foregoing
shall not be a novation of this Agreement and/or the Pledge. It is understood
that the same Pledged Rights and provisions as set forth in this Agreement shall
extend to such New Shares, including the Pledgor's and the Secured Parties'
authorization to the Collateral Agent to take any action it deems necessary in
good faith in the event it encounters a conflict of interest, or in a situation
described under Article 1395 of the Italian Civil Code ("contratto con se
stesso").

Any security interest granted hereunder shall be subject to the prior lien and
security interest granted under the Bank Loan Documentation in favor of the
Secured Parties (as therein defined, hereinafter the "Senior Secured Parties")
as security for the payment or performance, as the case may be, in full of the
Bank Revolver Obligations (the "Senior Security Interest").

TO HAVE AND TO HOLD the Italian Collateral, together with all right, title,
interest, powers, privileges and preferences pertaining or incidental thereto,
unto the Collateral Agent, its successors and assigns, on behalf of and for the
ratable benefit of the Secured Parties, forever; subject, however, to the terms,
covenants and conditions hereinafter set forth."

SECTION 2. Delivery of the Collateral

For any and all purposes solely under this Italian Supplement, Section 2 of the
Pledge Agreement shall be deleted in its entirety and replaced with the
following text:

"SECTION 2. Registration of the Pledge and Custody of the Italian Collateral.

Immediately after the execution and delivery of this Agreement, the Pledgor
shall procure that:

 (a) the security interest created under this Agreement be annotated on the
Certificate by a Director of the Italian Issuer, substantially in the form
indicated in Exhibit A hereto. In this regard, the parties hereto acknowledge
that the Certificate is presently in the possession and in the custody, or under
the sole control, of the Collateral Agent, which will make it available to a
Director of the Italian Issuer so as to permit the text of such annotation to be
inscribed on the back of the Certificate;

 (b) the security interest created under this Agreement be annotated in the
shareholders' book of the Italian Issuer (the "Shareholders' Book")
substantially in the form indicated in Exhibit B hereto; and

 (c) a certified copy of the pages of the Shareholders' Book bearing the
annotation referred to in (b) above be delivered to the Collateral Agent.

The Pledgor and the Secured Parties hereby expressly agree to appoint the
Collateral Agent, who accepts, as third party custodian in respect of the
Certificate and, generally, the Italian Collateral in accordance with Article
2786, second paragraph, of the Italian Civil Code. The Pledgor and the Secured

4 of 31



--------------------------------------------------------------------------------

Parties expressly authorize the Collateral Agent to take any action it deems
necessary in good faith in the event it encounters a conflict of interest, or in
a situation described under Article 1395 of the Italian Civil Code ("contratto
con se stesso").

The parties hereto expressly acknowledge and agree that (i) the Collateral Agent
- also in its capacity as third party custodian under Article 2786, second
paragraph, of the Italian Civil Code - has received and holds the Certificate
pursuant to (x) the Reimbursement Pledge Agreement and the related Reimbursement
Italian Supplement, and (y) the Bank Revolver Pledge Agreement and the related
Bank Revolver Italian Supplement; (ii) during the procurement of the procedure
set forth in (a) and (b) above, the Collateral Agent shall maintain exclusive,
continuous and uninterrupted possession of the Certificate and the Pledged
Rights in general; (iii) immediately after the completion of the procedure set
forth in (a), (b) and (c) above, with the consent of all the parties to the
agreements under (i)(x) and (i)(y) above, the Collateral Agent shall hold the
Certificate and the Pledged Rights, under its custody pursuant to this Agreement
also in the name and on behalf of the Secured Parties.

The Pledgor and each of the Secured Parties, for the purpose of this Agreement,
irrevocably grant the Collateral Agent the power to annotate, endorse, inscript
or request the annotation, endorsement or inscription on their behalf of the
Certificate and the certificates representing the New Shares, if any.

In addition to the foregoing, and in accordance with Section 1, paragraph 1,
subsection (c) above, the Pledgor shall procure that the following registration
requirements are put in place with regard to New Shares:

  a. the Pledgor, upon issuance of the share certificates representing New
Shares shall cause the Italian Issuer to annotate the Pledge on such share
certificates, with the cooperation of the Collateral Agent, substantially in the
form in Exhibit C hereto;     b. immediately after the completion of the
annotation referred to in paragraph a. above, the Pledgor shall cause the
Italian Issuer to return to the Collateral Agent the certificates representing
New Shares, which will be kept in the custody of the Collateral Agent in
accordance with Article 2786, second paragraph of the Italian Civil Code and in
accordance with the provisions of this Agreement outside of Italy;     c.
immediately after the completion of the annotation referred to in a. above, the
Pledgor shall cause the Italian Issuer to annotate the Pledge in the
Shareholders' Book, substantially in the form indicated in Exhibit D hereto; and
    d. a certified copy of the pages of the Shareholders' Book bearing the
annotation referred to in c. above be delivered to the Collateral Agent.

In addition to the above, if so requested by the Collateral Agent by means of a
written notice substantially in the form indicated in Exhibit G hereto (the "New
Secured Party Notice"), the Pledgor shall procure that the Pledge be extended to
the benefit of any new secured party in its capacity as a new party to the
Investor Revolving Credit Agreement, the Hedging Agreements or any other Loan
Document (the "New Secured Party"). It is understood that the security interest
granted in favor of the New Secured Party shall be subject to the existing
Senior Security Interest granted under the Bank Loan Documentation, and will be
governed by the provisions of this Agreement.

Immediately after the receipt of the New Secured Party Notice:

5 of 31



--------------------------------------------------------------------------------

  a. The Collateral Agent, in such capacity and in the name and on behalf of the
Pledgor and the Secured Parties, shall cause the Italian Issuer to annotate the
extension of the Pledge to the benefit of the New Secured Party on the
Certificate (and on the certificates representing New Shares, if any), which is
held by the Collateral Agent in such capacity and in its capacity as third party
custodian under Article 2786, second paragraph, of the Italian Civil Code,
substantially in the form indicated in Exhibit E hereto;     b. immediately
after the completion of the annotation referred to in paragraph a. above, the
Collateral Agent, in such capacity and in the name and on behalf of the Pledgor
and the Secured Parties, shall cause the Italian Issuer to annotate the
extension of the Pledge to the benefit of the New Secured Party in the
Shareholders' Book, substantially in the form indicated in Exhibit F hereto; and
    c. immediately after the completion of the annotation referred to in b.
above, the Collateral Agent, also on behalf of the Pledgor, shall cause the
Italian Issuer to deliver to the Collateral Agent a certified copy of the
page(s) of the Shareholders' Book bearing the above mentioned annotation."    
3. Representations, Warranties and Covenant.



For any and all purposes solely under this Italian Supplement, Section 3 of the
Pledge Agreement shall be deleted in its entirety and replaced with the
following text:

"SECTION 3. Representations, Warranties and Covenants The Pledgor hereby
represents, warrants and covenants, as to itself and with respect to the Italian
Collateral pledged by it hereunder, to and with the Collateral Agent that:

(a) the Pledged Interest represents 65% of the issued and outstanding voting
shares of the Italian Issuer;

(b) except for the Senior Security Interest, the lien and security interest
granted under the Indenture Documentation as security for the payment or
performance, as the case may be, of the Indenture Obligations and the security
interest granted hereunder, the Pledgor (i) is and will at all times continue to
be the direct owner, beneficially and of record, of the Shares, (ii) holds the
same free and clear of all Liens other than Liens permitted pursuant to Section
6.02 of the Investor Revolving Credit Agreement, (iii) will make no assignment,
pledge, hypothecation or transfer of, or create or permit to exist any security
interest in or other Lien on, the Italian Collateral, other than pursuant
hereto, and (iv) subject to Section 5, will cause any and all Italian
Collateral, whether for value paid by the Pledgor or otherwise, to be forthwith
deposited with the Collateral Agent and pledged or assigned hereunder;

(c) the Pledgor (i) has the power and authority to pledge the Italian Collateral
in the manner done or contemplated hereby and (ii) will defend its title or
interest thereto or therein against any and all Liens (other than Liens created
by the Loan Documents, the Bank Loan Documentation and the Indenture
Documentation) however arising, of all Persons whomsoever;

(d) no consent of any other Person (including stockholders or creditors of the
Pledgor) and no consent or approval of any Governmental Authority or any
securities exchange (other than consents already obtained by the Borrower under
the Bank Loan Documentation, the Indenture Documentation and the Italian
Guaranty) was or is necessary for the validity of the Pledge effected hereby;

(e) this Agreement shall, upon the completion of the annotation of the
Certificate by a Director of the

6 of 31



--------------------------------------------------------------------------------

Italian Issuer, as well as upon proper annotation of the Pledge in the
Shareholders' Book, constitute in favor of the Secured Parties a valid and
perfected lien upon and security interest in such Pledged Securities for the
punctual payment or performance of the Investor Revolver Obligations (subject
only to the liens and security interest that comprise the Senior Security
Interest). The Secured Parties shall accept, a-cknowledge and permit the
creation by the Pledgor of the other liens and security interests granted over
the Certificate (and other share certificates representing New Shares, if any)
under the Indenture Documentation;

(f) the Pledge effected hereby is effective to vest in the Secured Parties the
rights of the Collateral Agent in the Italian Collateral as set forth herein;

(g) the Pledged Interest has been duly authorized and validly issued and is
fully paid and nonassessable;

(h) all information set forth herein relating to the Pledged Interest is
accurate and complete in all material respects as of the date hereof; and

(i) the Pledge pursuant to this Agreement does not violate Regulation T, U or X
of the Federal Reserve Board or any successor thereto as of the date hereof."

SECTION 4. Registration in Nominee Name; Denominations

For any and all purposes solely under this Italian Supplement, Section 4 of the
Pledge Agreement shall be deleted in its entirety.

SECTION 5. Voting Rights; Dividends and Interest, etc.

For any and all purposes solely under this Italian Supplement, Section 5 of the
Pledge Agreement shall be deleted in its entirety and replaced with the
following text:

"SECTION 5. Voting Rights; Dividends and Interest, etc. (a) Unless and until an
Event of Default shall have occurred and be continuing:

  (i) The Pledgor shall be entitled to exercise any and all voting and/or other
consensual rights and powers inuring to an owner of Pledged Securities or any
part thereof for any purpose consistent with the terms of this Agreement, the
Investor Revolving Credit Agreement and the other Loan Documents; provided,
however, that the Pledgor will not be entitled to exercise any such right if the
result thereof could materially and adversely affect the rights inuring to a
holder of the Pledged Securities or the rights and remedies of any of the
Secured Parties under this Agreement or the Investor Revolving Credit Agreement
or any other Loan Document or the ability of the Secured Parties to exercise the
same.         (ii) The Collateral Agent shall execute and deliver to the
Pledgor, or cause to be executed and delivered to the Pledgor, all such proxies,
powers of attorney and other instruments as the Pledgor may reasonably request
for the purpose of enabling it to exercise the voting and/or consensual rights
and powers it is entitled to exercise pursuant to subparagraph (i) above and to
receive the cash dividends it is entitled to receive pursuant to subparagraph
(iii) below.         (iii) The Pledgor shall be entitled to receive and retain
any and all cash dividends, interest and principal paid on the Pledged
Securities to the extent and only to the extent that such cash dividends,
interest and principal are permitted by, and otherwise paid in accordance with,
the terms and conditions of the Investor Revolving Credit Agreement, the other
Loan

7 of 31



--------------------------------------------------------------------------------

  Documents and applicable law. All noncash dividends, interest and principal,
and all dividends, interest and principal paid or payable in cash or otherwise
in connection with a partial or total liquidation or dissolution, return of
capital, capital surplus or paid-in surplus, and all other distributions (other
than distributions referred to in the preceding sentence) made on or in respect
of the Pledged Securities, whether paid or payable in cash or otherwise, whether
resulting from a subdivision, combination or reclassification of the outstanding
capital stock of the Italian Issuer or received in exchange for Pledged
Securities or any part thereof, or in redemption thereof, or as a result of any
merger, consolidation, acquisition or other exchange of assets to which the
Italian Issuer may be a party or otherwise, shall be and become part of the
Italian Collateral, and, if received by the Pledgor, shall not be commingled by
it with any of its other funds or property but shall be held separate and apart
therefrom, shall be held in trust for the benefit of the Secured Parties and
shall be forthwith delivered to the Collateral Agent in the same form as so
received (with any necessary endorsement).

(b) Upon the occurrence and during the continuance of an Event of Default, all
rights of the Pledgor to dividends, interest or principal that the Pledgor is
authorized to receive pursuant to paragraph (a)(iii) above shall cease, and all
such rights shall thereupon become vested in the Secured Parties and, on their
behalf, to the Collateral Agent acting on their behalf as "rappresentante
comune", pursuant to Article 2347 of the Italian Civil Code, it being understood
that the Secured Parties and the Collateral Agent, as their "rappresentante
comune", will have the sole and exclusive right and authority to receive and
retain such dividends, interest or principal, subject to the liens and security
interest that comprise the Senior Security Interest and in accordance with
Section 7 below. All dividends, interest or principal received by the Pledgor
contrary to the provisions of this Section 5 shall be held in trust for the
benefit of the Secured Parties, shall be segregated from other property or funds
of the Pledgor and shall be forthwith delivered to the Collateral Agent, acting
on behalf of the Secured Parties, upon demand in the same form as so received
(with any necessary endorsement). Any and all money (including dividends,
interest or principal) and other property paid over to or received by the
Collateral Agent pursuant to the provisions of this paragraph (b) shall be
retained by the Collateral Agent on behalf of the Secured Parties in an account
to be established by the Collateral Agent upon receipt of such money or other
property and shall be applied in accordance with the provisions of Section 7
below. After all Events of Default have been cured or waived, the Collateral
Agent acting on behalf of the Secured Parties shall promptly repay to each
Pledgor all cash dividends, interest or principal (without interest), that such
Pledgor would otherwise be permitted to retain pursuant to the terms of
paragraph (a)(iii) above and which remain in such account.

(c) Upon the occurrence and during the continuance of an Event of Default, all
rights of the Pledgor to exercise the voting and consensual rights and powers it
is entitled to exercise pursuant to paragraph (a)(i) of this Section 5, and the
obligations of the Collateral Agent under paragraph (a)(ii) of this Section 5,
shall cease, and all such rights shall thereupon become vested in the Secured
Parties and, on their behalf, to the Collateral Agent acting on their behalf as
"rappresentante comune", pursuant to Article 2347 of the Italian Civil Code
provided that, unless otherwise directed by the Required Lenders, the Collateral
Agent shall have the right from time to time following and during the
continuance of an Event of Default to permit the Pledgor to exercise such
rights. After all Events of Default have been cured or waived, the Pledgor will
have the right to exercise the voting and consensual rights and powers that it
would otherwise be entitled to exercise pursuant to the terms of paragraph
(a)(i) above."

SECTION 6. Remedies upon Default.

For any and all purposes solely under this Italian Supplement, after the end of
Section 6 of the Pledge Agreement the following text shall be inserted:

8 of 31



--------------------------------------------------------------------------------

"Without prejudice to the provisions set forth above, should the Collateral
Agent - acting on its own behalf and also on behalf of the Secured Parties and
pursuant to their instructions - decide to enforce the Pledge in Italy, it shall
sell the Pledged Rights and carry out the enforcement procedure pursuant to
Articles 2796, 2797 and 2798 of the Italian Civil Code."

SECTION 7. Application of Proceeds of Sale.

For any and all purposes solely under this Italian Supplement, Section 7 of the
Pledge Agreement shall be deleted in its entirety and replaced with the
following text:

"SECTION 7. Application of Proceeds of Sale.

The Collateral Agent shall apply the proceeds of any collection or sale of the
Italian Collateral, as well as any Italian Collateral consisting of cash, as
follows:

> FIRST, to the payment in full of any Bank Revolver Obligations outstanding, to
> the extent that the Bank Loan Documentation is in force;
> 
> SECOND, to the payment of all costs and reasonable expenses incurred by the
> Administrative Agent or the Collateral Agent (in its capacity as such
> hereunder or under any other Loan Document) in connection with such collection
> or sale or otherwise in connection with this Agreement or any of the Investor
> Revolver Obligations, including all court costs and the reasonable fees and
> expenses of its agents and legal counsel, the repayment of all advances made
> by the Collateral Agent hereunder or under any other Loan Document on behalf
> of the Pledgor and any other costs or expenses incurred in connection with the
> exercise of any right or remedy hereunder or under any other Loan Document;
> 
> THIRD, to the payment in full of the Investor Revolver Obligations (the
> amounts so applied to be distributed among the Secured Parties pro rata in
> accordance with the amounts of the Investor Revolver Obligations owed to them
> on the date of such distribution);
> 
> FOURTH, to the payment in full of the Indenture Obligations; and
> 
> FIFTH, to the Pledgor, its successors or assigns, or as a court of competent
> jurisdiction may otherwise direct.

The Collateral Agent shall have absolute discretion as to the time of
application of any such proceeds, moneys or balances in accordance with this
Agreement. Upon any sale of the Italian Collateral by the Collateral Agent
(including pursuant to any authority to sell granted by statute or under a
judicial proceeding), the receipt of the purchase money by the Collateral Agent
in the name and on behalf of the Secured Parties or of the officer making the
sale shall be a sufficient discharge to the purchaser or purchasers of the
Italian Collateral so sold and such purchaser or purchasers shall have no
obligation with respect to the application of any part of the purchase money
paid over to the Collateral Agent or such officer or be liable in any way for
the misapplication thereof."

SECTION 8. Reimbursement of Collateral Agent. 

For any and all purposes solely under this Italian Supplement, Section 8(a)(ii)
and 8(a)(iii) of the Pledge Agreement shall be deleted in their entirety and
replaced with the following text:

"(a) ... (ii) the custody or preservation of, or the sale of, collection from,
or other realization on behalf of the Secured Parties upon any of the Italian
Collateral, (iii) the exercise or enforcement by the Collateral

9 of 31



--------------------------------------------------------------------------------

Agent of any of the rights of the Collateral Agent and/or the Secured Parties
hereunder (including the Italian registration tax due in order to enforce any
Italian Court's or any agency's ruling or decision) or (iv) the...".

SECTION 9. Collateral Agent Appointed Attorney-in-fact.

For any and all purposes solely under this Italian Supplement, Section 9 of the
Pledge Agreement shall be deleted in its entirety and replaced with the
following text:

"SECTION 9. Collateral Agent Appointed Attorney-in-fact.

The Pledgor hereby appoints the Collateral Agent as its the attorney-in-fact for
the purpose of carrying out the provisions of this Agreement and taking any
action and executing any instrument that the Collateral Agent may deem necessary
or advisable to accomplish the purposes hereof, which appointment is irrevocable
and coupled with an interest. Without limiting the generality of the foregoing,
the Collateral Agent shall have the right, upon the occurrence and during the
continuance of an Event of Default, with full power of substitution either in
the Collateral Agent's name or in the name of the Pledgor, to ask for, demand,
sue for, collect, receive and give acquittance for any and all moneys due or to
become due under and by virtue of the Italian Collateral, to endorse checks,
drafts, orders and other instruments for the payment of money payable to the
Pledgor representing any interest or dividend or other distribution payable in
respect of the Italian Collateral or any part thereof or on account thereof and
to give full discharge for the same, to settle, compromise, prosecute or defend
any action, claim or proceeding with respect thereto, and to sell, assign,
endorse, pledge, transfer and to make any agreement respecting, or otherwise
deal with, the same; provided, however, that nothing herein contained shall be
construed as requiring or obligating the Collateral Agent to make any commitment
or to make any inquiry as to the nature or sufficiency of any payment received
by the Collateral Agent, or to present or file any claim or notice, or to take
any action with respect to the Italian Collateral or any part thereof or the
moneys due or to become due in respect thereof or any property covered thereby.
The Collateral Agent and the other Secured Parties shall be accountable only for
amounts actually received as a result of the exercise of the powers granted to
them herein, and neither they nor their officers, directors, employees or agents
shall be responsible to the Pledgor for any act or failure to act hereunder,
except for their own gross negligence or willful misconduct. Notwithstanding
anything to the contrary under this Agreement, the Collateral Agent shall have,
hold and keep in custody the Italian Collateral exclusively for the ratable
benefit of the Secured Parties and may not be deemed, under any circumstances,
as holding, possessing or keeping in custody the Italian Collateral on behalf of
the Pledgor."

SECTION 13. Security Interest Absolute.

For any and all purposes solely under this Italian Supplement, at the beginning
of the first paragraph in Section 13, after the words " All rights of the
Collateral Agent", the following words will be added: "and of the Secured
Parties".

SECTION 14. Termination or Release.

For any and all purposes solely under this Italian Supplement, Section 14 (c) of
the Pledge Agreement shall be deleted in its entirety and replaced with the
following text:

"(c) In connection with any termination or release pursuant to paragraph (a) or
(b) or Section 17 hereof, the Collateral Agent, acting on behalf of and pursuant
to the instructions of the Secured Parties, shall endorse or annotate, execute
and deliver to the Pledgor, at the Pledgor's expense, all documents that are
necessary under applicable laws in order to effect the termination of the
Pledged Rights (including the

10 of 31



--------------------------------------------------------------------------------

Certificate and other share certificates representing New Shares, if any) as
well as any other document that such Pledgor shall reasonably request to
evidence such termination or release, and do all such acts or things as may be
necessary or desirable or reasonably requested by the Pledgor to effect, in
accordance with applicable laws, the reversion of the Pledged Rights to it. Any
execution and delivery of documents pursuant to this Section 14 shall be without
recourse to or warranty by the Collateral Agent."

> 17. Binding Effect; Several Agreement; Assignment.

For any and all purposes solely under this Italian Supplement, Section 17 of the
Pledge Agreement shall be deleted in its entirety and replaced with the
following text:

"SECTION 17. Binding Effect; Several Agreement; Assignments.

Whenever in this Agreement any of the parties hereto is referred to, such
reference shall be deemed to include the successors and assigns of such party;
and all covenants, promises and agreements by or on behalf of the Pledgor that
are contained in this Agreement shall bind and inure to the benefit of its
successors and assigns. This Italian Supplement shall become effective once that
the Pledgor shall have received from the Collateral Agent an acceptance
(executed cover letter from the Collateral Agent and an initialed copy of this
Italian Supplement) executed on behalf of the Collateral Agent and each of the
Secured Parties as acceptance of the Pledgor's proposal (executed cover letter
from the Pledgor and an initialed copy of this Italian Supplement) to the
Collateral Agent and the Secured Parties to enter into this Italian Supplement.
Thereafter, this Italian Supplement shall be binding upon the Pledgor, the
Collateral Agent and the Secured Parties and their respective successors and
assigns, and shall inure to the benefit of the Pledgor, the Collateral Agent and
the Secured Parties, their respective successors and assigns, except that the
Pledgor shall not have the right to assign its rights hereunder or any interest
herein or in the Italian Collateral (and any such attempted assignment shall be
void), except as expressly contemplated by this Agreement or the other Loan
Documents. The executed proposal or acceptance referred to above received by
facsimile transmission shall be effective as delivery of a manually executed
acceptance or proposal.

The Secured Parties shall have the right to transfer or otherwise assign the
rights and obligations arising out of this Agreement to the benefit of the
assignee, subject to the procedure set forth below and the relevant provisions
of the Investor Revolving Credit Agreement and the Loan Documents, it being
understood that such rights and obligations shall be transferred or assigned
only in conjunction with the transfer or assignment of the rights granted
pursuant to, and the obligations arising out from the Investor Revolving Credit
Agreement and the Loan Documents. The Pledgor hereby expressly and irrevocably
consents to such transfer or assignment by any of the Secured Parties. It is
understood that the extension of the Pledge in favor of the assignee will have
the same rank (and shall be subject to the same Liens) as the Pledge in favor of
the Secured Party effecting the transfer or assignment. Upon any assignment by a
Secured Party of its interest under an Assignment and Acceptance pursuant to the
Investor Revolving Credit Agreement, the Collateral Agent, acting in the name
and on behalf of the Secured Parties, shall ensure that the annotations referred
to in Section 2 above are duly made and that the relevant formalities are
complied with in accordance with mandatory requirements of Italian law.

In the event of a transfer or an assignment by any of the Secured Parties of its
rights and obligations arising out of this Agreement:

(i) the Collateral Agent, in such capacity and in the name and on behalf of the
Pledgor, shall cause the Italian Issuer to annotate the transfer of the Pledge
on the Certificate (and on the certificates representing

11 of 31



--------------------------------------------------------------------------------

New Shares, if any), in accordance with Italian law;

(ii) immediately after the completion of the annotation referred to in (i)
above, the Collateral Agent, in such capacity and in the name and on behalf of
the Pledgor, shall cause the Italian Issuer to annotate the Pledge in the
Shareholders' Book, in accordance with Italian law;

(iii) immediately after the completion of the annotation referred to in (ii),
the Collateral Agent, in such capacity and in the name and on behalf of the
Pledgor, shall cause the Italian Issuer to deliver to the Collateral Agent a
certified copy of the pages of the Shareholders' Book evidencing the above
mentioned annotation; and

(iv) the Collateral Agent, after completion of the procedure set forth above,
shall continue to act as a third party custodian of the Shares (and of New
Shares, if any) also to the benefit of the successors or assigns of such Secured
Party."

SECTION 18 Survival of Agreement; Severability

For any and all purposes solely under this Italian Supplement, Section 18 of the
Pledge Agreement shall be deleted in its entirety and replaced with the
following text:

"SECTION 18 Survival of Agreement; Severabilit

(a)  All covenants, agreements, representations and warranties made by the
Pledgor herein and in the certificates or other instruments prepared or
delivered in connection with or pursuant to this Agreement or any other Loan
Document shall be considered to have been relied upon by the Collateral Agent
and the other Secured Parties and shall survive the making of the Loans by the
Lenders regardless of any investigation made by the Secured Parties or on their
behalf, and shall continue in full force and effect as long as any Investor
Revolver Obligation remains unpaid and as long as the Commitments have not been
terminated.

(b) In the event any of the provisions in this Agreement should be held invalid,
illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein shall not in any way
be affected or impaired thereby (it being understood that the invalidity of a
particular provision in a particular jurisdiction shall not in and of itself
affect the validity of such provision in any other jurisdiction). In the event
that in any jurisdiction the subordination provisions in this Italian Supplement
should be held invalid, illegal of unenforceable in any respect, the validity,
legality and enforceability of the remaining provisions contained herein shall
not be affected in any manner or impaired thereby. The parties shall endeavor in
good-faith negotiations to replace the invalid, illegal or unenforceable
provisions with valid provisions the economic effect of which comes as close as
possible to that of the invalid, illegal or unenforceable provisions."

SECTION 20. Counterparts.

For any and all purposes solely under this Italian Supplement, Section 20 of the
Pledge Agreement shall be deleted in its entirety.

SECTION 25. Additional Pledgors.

For any and all purposes solely under this Italian Supplement, Section 25 of the
Pledge Agreement shall be deleted in its entirety, being not applicable.

IN WITNESS WHEREOF, the parties hereto have duly executed this Italian
Supplement as of the day

12 of 31



--------------------------------------------------------------------------------

and year first above written.

 

MEMC ELECTRONIC MATERIALS, INC.

By: /s/ James M. Stolz
Name: James M. Stloze
Title Executive Vice President, Chief Financial Officer





  By: /s/ Kenneth L. Young
Name: Kenneth L. Young
Title: Treasuer    

CITICORP USA, INC., as Collateral Agent and custodian

By: /s/ Allen Fishe
Name: Allen Fisher, attorney-in-fact
Title: Director    

For TPG WAFER PARTNERS LLC, as Secured Party

By: /s/ Allen Fisher
Name: Allen Fisher, attorney-in-fact
Title: Director    

For TCW/CRESCENT MEZZANINE PARTNERS III, L.P., as Secured Party

By: /s/ Allen Fisher
Name: Allen Fisher, attorney-in-fact
Title: Director    

For TCW/CRESCENT MEZZANINE TRUST III, as Secured Party

By: /s/ Allen Fisher
Name: Allen Fisher, attorney-in-fact
Title: Director

13 of 31



--------------------------------------------------------------------------------



   

For TCW/CRESCENT MEZZANINE PARTNERS III NETHERLANDS, L.P., as Secured Party

By: /s/ Allen Fisher
Name: Allen Fisher, attorney-in-fact
Title: Director      

For GREEN EQUITY INVESTORS III, L.P., as Secured Party

By: /s/ Allen Fisher
Name: Allen Fisher, attorney-in-fact
Title: Director    

For GREEN EQUITY INVESTORS SIDE III, L.P., as Secured Party

By: /s/ Allen Fisher
Name: Allen Fisher, attorney-in-fact
Title: Director

 

EXHIBIT A

Testo della annotazione del pegno da apporre sul Certificato da parte di un
amministratore della MEMC Electronic Materials S.p.A.

Si prende e si dà atto che, ai sensi del contratto di pegno di secondo grado
(come modificato, in pari data, dall'accordo denominato Italian Supplement to
the Investor Revolving Pledge Agreement e concluso negli Stati Uniti d'America,
attraverso scambio di corrispondenza) del 3 marzo 2003 (il "Contratto di Pegno")
tra MEMC Electronic Materials, Inc., società di diritto statunitense, con sede
legale c/o The Corporation Trust Company Corporation Trust Center 1209 Orange
Street Wilmington, Delaware, Stati Uniti d'America, in qualità di costituente il
pegno, e CITICORP USA, Inc., società di diritto statunitense, con sede legale in
2 Penns Way, Suite 200 New Castle, Delaware, Stati Uniti d'America, e agente in
qualità di Collateral Agent (come definito nel Contratto di Pegno), sia in nome
proprio sia in nome e per conto dei Creditori Pignoratizi (come di seguito
indicati e definiti nel Contratto di Pegno quali Secured Parties), MEMC
Electronic Materials, Inc. ha costituito in pegno n. 42.250.000 azioni ordinarie
della MEMC Electronic Materials S.p.A. (la "Società") - già costituite in
garanzia (e attualmente custodite da Citicorp USA, Inc.) in base ai contratti di
pegno di primo grado denominati, ai sensi del Contratto di Pegno, (a)
Reimbursement Pledge Agreement, come modificato dal Reimbursement Italian
Supplement del 3 marzo 2003 e (b) Bank Revolver Pledge Agreement, come
modificato dal Bank Revolver Italian Supplement del 3 marzo 2003, e conclusi tra
MEMC Electronic Materials, Inc., in qualità di costituente il pegno, Citicorp
USA, Inc., in qualità di collateral agent, sia in nome proprio sia in nome e per
conto dei rispettivi creditori pignoratizi ivi indicati (di seguito,
collettivamente, i "Creditori Pignoratizi di Primo Grado") - rappresentate dal
certificato azionario n. 64 (il "Certificato") e corrispondenti, nel complesso,
al 65% del capitale sociale della Società, in favore di:

14 of 31



--------------------------------------------------------------------------------

Citicorp USA, Inc. con sede in 2 Penns Way, Suite 200 New Castle, Delaware,
Stati Uniti d'America; TPG Wafer Partners LLC c/o The Corporation Trust Company
Corporation Trust Center 1209 Orange Street Wilmington, Delaware, Stati Uniti
d'America; TCW/Crescent Mezzanine Partners III, L.P. con sede in 11100 Santa
Monica Blvd., Suite 2000 Los Angeles, California, Stati Uniti d'America;
TCW/Crescent Mezzanine Trust III, statutory business trust, con sede in 11100
Santa Monica Blvd., Suite 2000 Los Angeles, California, Stati Uniti d'America;
TCW/Crescent Mezzanine Partners III Netherlands, L.P., con sede in 11100 Santa
Monica Blvd., Suite 2000 Los Angeles, California, Stati Uniti d'America; Green
Equity Investors III, L.P., con sede in 11100 Santa Monica Blvd., Suite 2000 Los
Angeles, California, Stati Uniti d'America; Green Equity Investors Side III,
L.P., con sede in 11100 Santa Monica Blvd., Suite 2000 Los Angeles, California,
Stati Uniti d'America (i "Creditori Pignoratizi")

a garanzia dell'integrale adempimento delle obbligazioni denominate Investor
Revolver Obligations (come definite nel Contratto di Pegno), ivi incluse quelle
derivanti dallo stesso Contratto di Pegno, dall' Investor Revolving Credit
Agreement e dagli altri Loan Documents (come ivi definiti). Ai sensi del
Contratto di Pegno, tuttavia, il diritto reale di garanzia di cui alla presente
annotazione è a tutti gli effetti subordinato rispetto ai diritti di pegno di
grado anteriore costituiti sul Certificato a seguito dei contratti di cui alle
precedenti lettere (a) e (b).

I diritti di voto, i diritti amministrativi connessi e il diritto a percepire i
dividendi inerenti alle azioni costituite in pegno e rappresentate dal
Certificato sono regolati dalla Sezione 5 del Contratto di Pegno.

Si dà atto che, ai sensi del Contratto di Pegno, Citicorp USA, Inc., quale
Collateral Agent, riceve il pegno di cui alla presente annotazione e pertanto,
oltre a continuare a custodire ininterrottamente il Certificato nell'interesse e
per conto dei Creditori Pignoratizi di Primo Grado, viene ora a custodire il
medesimo anche nell'interesse e per conto dei Creditori Pignoratizi, inclusi i
loro successori e aventi causa, nonché delle New Secured Parties (come definite
nel Contratto di Pegno).

Si dà altresì atto che, ai sensi del Contratto di Pegno, i Creditori Pignoratizi
hanno dato mandato a Citicorp USA, Inc., quale Collateral Agent, a fare quanto
necessario affinchè la Società annoti sul Certificato sia il trasferimento del
presente pegno di secondo grado a favore di ogni successore o avente causa dei
Creditori Pignoratizi sia l'estensione del presente pegno di secondo grado a
favore di nuovi soggetti che risultino creditori di MEMC Electronic Materials,
Inc. in base a quanto previsto nel Contratto di Pegno (ivi definiti New Secured
Parties), in entrambi i casi, con pari grado e diritti rispetto alla garanzia
reale costituita a favore dei Creditori Pignoratizi di cui alla presente
annotazione.



[Luogo e Data ed ora] ______________________
Un Amministratore


La costituzione in garanzia di cui sopra è stata annotata sul libro soci in data
odierna ai sensi del R.D. 29.3.1942 n. 239.



[Luogo e Data ed ora] ______________________
Un Amministratore




EXHIBIT A

15 of 31



--------------------------------------------------------------------------------

Text of the notation of the pledge to be inscribed on the Certificate by a
Director of MEMC Electronic Materials S.p.A.

Pursuant to the second degree deed of pledge (as amended on the same date by the
Italian Supplement to the Investor Revolving Pledge Agreement executed in the
United States of America by way of exchange of correspondence) dated March 3,
2003 (the "Deed of Pledge"), by and between MEMC Electronic Materials, Inc., a
company duly incorporated and existing under the laws of the United States of
America, with registered offices at c/o The Corporation Trust Company
Corporation Trust Center 1209 Orange Street Wilmington, Delaware, United States
of America, as pledgor, and CITICORP USA, Inc., a company duly incorporated and
existing under the laws of the United States of America, with registered office
in 2 Penns Way, Suite 200 New Castle, Delaware, acting in its capacity as
Collateral Agent (as defined in the Pledge Agreement), in its own name and in
the name and on behalf of the Secured Parties (as specified hereinafter and
defined in the Pledge Agreement as "Secured Parties"), MEMC Electronic
Materials, Inc. pledged 42,250,000 ordinary shares of MEMC Electronic Materials
S.p.A. (the "Company") - already pledged in favor of the secured parties and
currently held in custody by CITICORP USA, Inc., pursuant to the first degree
pledge agreements defined under the Pledge Agreement: (a) Reimbursement Pledge
Agreement, as supplemented by the Reimbursement Italian Supplement dated March
3, 2003 and (b) Bank Revolver Pledge Agreement, as supplemented by the Bank
Revolver Italian Supplement dated March 3, 2003 and executed by and between MEMC
Electronic Materials, Inc., as pledgor, Citicorp USA, Inc., as Collateral Agent
acting in its own name and in the name and on behalf of the respective secured
parties named therein (hereinafter collectively, the "Senior Secured Parties")
represented by share certificate no. 64 ( the "Certificate") and representing in
total 65% of the share capital of the Company, in favor of:

Citicorp USA, Inc. with registered office at 2 Penns Way, Suite 200 New Castle,
Delaware, U.S.A.; TPG Wafer Partners LLC c/o The Corporation Trust Company
Corporation Trust Center 1209 Orange Street Wilmington, Delaware, U.S.A.;
TCW/Crescent Mezzanine Partners III, L.P., with registered office at 11100 Santa
Monica Blvd., Suite 2000 Los Angeles, California, U.S.A.; TCW/Crescent Mezzanine
Trust III, statutory business trust, with registered office at 11100 Santa
Monica Blvd., Suite 2000 Los Angeles, California, U.S.A.; TCW/Crescent Mezzanine
Partners III Netherlands, L.P., with registered office at 11100 Santa Monica
Blvd., Suite 2000 Los Angeles, California, U.S.A.; Green Equity Investors III,
L.P., with registered office at 11100 Santa Monica Blvd., Suite 2000 Los
Angeles, California, U.S.A.; Green Equity Investors Side III, L.P., with
registered office at 11100 Santa Monica Blvd., Suite 2000 Los Angeles,
California, U.S.A. (the "Secured Parties") as security for the full payment and
performance of the obligations entitled Investor Revolver Obligations (as
defined in the Deed of Pledge), including those derived from the same Deed of
Pledge, from the Investor Revolving Credit Agreement and from the other Loan
Documents (as therein defined). Pursuant to the Deed of Pledge, however, the
security interest referred to in this notation is to all effects subordinated to
the senior security interests created on the Certificate pursuant to the pledge
agreements defined above in (a) and (b).

The voting rights, the related administrative rights, and the right to receive
dividends relating to the pledged shares represented by the Certificate are
governed by Section 5 of the Deed of Pledge.

It is acknowledged that according to the second degree Deed of Pledge, CITICORP
USA, Inc, as Collateral Agent, hereby receives the pledge referred to in this
notation, and thus, in addition to maintaining the uninterrupted custody of the
Certificate on behalf of and in the interest of the First Degree Secured
Parties, it now starts to hold the Certificate in custody also in the interest
and in the interest and on behalf of the Secured Parties, including their
successors and assignees, as well as for the New Secured Parties (as defined in
the Deed of Pledge).

16 of 31



--------------------------------------------------------------------------------

It is also acknowledged that, pursuant to the second degree Deed of Pledge, the
Secured Parties have instructed CITICORP USA, Inc., as Collateral Agent, to take
all necessary steps to have the Company annotating on the Certificate both the
transfer of this second degree pledge in favor of each successor or assignee of
the Secured Parties, and the extension of this second degree pledge for the
benefit of any new party who may become a creditor of MEMC Electronic Materials,
Inc., in accordance with the Deed of Pledge (defined therein as "New Secured
Parties"), in either case pari passu and with the same rights attached to the
security interest hereby created in favor of the Secured Parties.

[Place, date and time] ______________________
A Director


The above creation of a security interest is inscribed in the shareholders' book
on today's date pursuant to Royal Degree 29.3.1942 No. 239.

[Place, date and time] ______________________
A Director


Director

EXHIBIT B

Testo dell'annotazione del pegno da apporre sul libro soci della

MEMC Electronic Materials S.p.A.

Si prende e si dà atto che, ai sensi del contratto di pegno di secondo grado
(come modificato, in pari data, dall'accordo denominato Italian Supplement to
the Investor Revolving Pledge Agreement concluso negli Stati Uniti d'America,
attraverso scambio di corrispondenza) del 3 marzo 2003 (il "Contratto di Pegno")
tra il socio unico MEMC Electronic Materials, Inc., società di diritto
statunitense, con sede legale c/o The Corporation Trust Company Corporation
Trust Center 1209 Orange Street Wilmington, Delaware, Stati Uniti d'America, in
qualità di costituente il pegno, e CITICORP USA, Inc., società di diritto
statunitense, con sede legale a 2 Penns Way, Suite 200 New Castle, Delaware,
Stati Uniti d'America, e agente in qualità di Collateral Agent (come definito
nel Contratto di Pegno), sia in nome proprio sia in nome e per conto dei
Creditori Pignoratizi (come di seguito indicati e definiti nel Contratto di
Pegno quali Secured Parties), MEMC Electronic Materials, Inc. ha costituito in
pegno n. 42.250.000 azioni ordinarie della Società - già costituite in garanzia
(e attualmente custodite da Citicorp USA, Inc. in base ai contratti di pegno di
primo grado denominati, ai sensi del Contratto di Pegno, (a) Reimbursement
Pledge Agreement, come modificato dal Reimbursement Italian Supplement del 3
marzo 2003 e (b) Bank Revolver Pledge Agreement, come modificato dal Bank
Revolver Italian Supplement del 3 marzo 2003, e conclusi tra MEMC Electronic
Materials, Inc., in qualità di costituente il pegno, Citicorp USA, Inc., in
qualità di collateral agent, sia in nome proprio sia in nome e per conto dei
rispettivi creditori pignoratizi ivi indicati (di seguito, collettivamente, i
"Creditori Pignoratizi di Primo Grado") - rappresentate dal certificato
azionario n. 64 (il "Certificato") e corrispondenti, nel complesso, al 65% del
capitale sociale della Società, in favore di:

Citicorp USA, Inc. con sede in 2 Penns Way, Suite 200 New Castle, Delaware,
Stati Uniti d'America; TPG Wafer Partners LLC c/o The Corporation Trust Company
Corporation Trust Center 1209 Orange Street Wilmington, Delaware, Stati Uniti
d'America;

17 of 31



--------------------------------------------------------------------------------

TCW/Crescent Mezzanine Partners III, L.P. con sede in 11100 Santa Monica Blvd.,
Suite 2000 Los Angeles, California, Stati Uniti d'America; TCW/Crescent
Mezzanine Trust III, statutory business trust, con sede in 11100 Santa Monica
Blvd., Suite 2000 Los Angeles, California, Stati Uniti d'America; TCW/Crescent
Mezzanine Partners III Netherlands, L.P., con sede in 11100 Santa Monica Blvd.,
Suite 2000 Los Angeles, California, Stati Uniti d'America; Green Equity
Investors III, L.P., con sede in 11100 Santa Monica Blvd., Suite 2000 Los
Angeles, California, Stati Uniti d'America; Green Equity Investors Side III,
L.P., con sede in 11100 Santa Monica Blvd., Suite 2000 Los Angeles, California,
Stati Uniti d'America (i "Creditori Pignoratizi")

a garanzia dell'integrale adempimento delle obbligazioni denominate Investor
Revolver Obligations (come definite nel Contratto di Pegno), ivi incluse quelle
derivanti dallo stesso Contratto di Pegno, dall' Investor Revolving Credit
Agreement e dagli altri Loan Documents (come ivi definiti). Ai sensi del
Contratto di Pegno, tuttavia, il diritto reale di garanzia di cui alla presente
annotazione è a tutti gli effetti subordinato rispetto ai diritti di pegno di
grado anteriore costituiti sul Certificato a seguito dei contratti di cui alle
precedenti lettere (a) e (b).

I diritti di voto, i diritti amministrativi connessi e il diritto a percepire i
dividendi inerenti alle azioni costituite in pegno e rappresentate dal
Certificato sono regolati dalla Sezione 5 del Contratto di Pegno.

Si dà atto che, ai sensi del Contratto di Pegno, CITICORP USA, Inc., quale
Collateral Agent, riceve il pegno di cui alla presente annotazione e pertanto,
oltre a continuare a custodire ininterrottamente il Certificato nell'interesse e
per conto dei Creditori Pignoratizi di Primo Grado, viene ora a detenere il
medesimo anche nell'interesse e per conto dei Creditori Pignoratizi, inclusi i
loro successori e aventi causa, nonché delle New Secured Parties (come definite
nel Contratto di Pegno).

Si dà altresì atto che, ai sensi del Contratto di Pegno, i Creditori Pignoratizi
hanno dato mandato a CITICORP USA, Inc., quale Collateral Agent, a fare quanto
necessario affinché la Società annoti sul Certificato, sia il trasferimento del
presente pegno di secondo grado a favore di ogni successore o avente causa dei
Creditori Pignoratizi sia l'estensione del presente pegno di secondo grado a
favore di nuovi soggetti che risultino creditori di MEMC Electronic Materials,
Inc. in base a quanto previsto nel Contratto di Pegno (ivi definiti quali New
Secured Parties), in entrambi i casi, con pari grado e diritti rispetto alla
garanzia reale costituita a favore dei Creditori Pignoratizi di cui alla
presente annotazione.



[Luogo e Data ed ora] ______________________
Un Amministratore


EXHIBIT B

Text of the notation of the pledge to be inscribed on the shareholders' book of
MEMC Electronic Materials S.p.A.

Pursuant to the second degree deed of pledge (as amended on the same date by the
Italian Supplement to the Investor Revolving Pledge Agreement executed in the
United States of America by way of exchange of correspondence) dated March 3,
2003 (the "Deed of Pledge"), by and between the sole shareholder MEMC Electronic
Materials, Inc., a company duly incorporated and existing under the laws of the
United States of America, with registered office c/o The Corporation Trust
Company Corporation Trust Center 1209 Orange Street Wilmington, Delaware, United
States of America, as pledgor, and CITICORP USA, Inc., a company duly
incorporated and existing under the laws of the United States of America, with
registered office in 2 Penns Way, Suite 200 New Castle, Delaware and acting as
Collateral Agent (as defined in the Pledge Agreement), in its own name and in
the name and on behalf of the Secured Parties (as specified hereinafter and
defined in the Pledge Agreement as Secured Parties),

18 of 31



--------------------------------------------------------------------------------

MEMC Electronic Materials, Inc. pledged 42,250,000 ordinary shares of the
Company - already pledged in favor of the secured parties and currently kept in
custody by CITICORP USA, Inc., pursuant to the first degree pledge agreements
defined, under the Pledge Agreement: (a) Reimbursement Pledge Agreement, as
supplemented by the Reimbursement Italian Supplement dated March 3, 2003 and (b)
Bank Revolver Pledge Agreement, as supplemented by the Bank Revolver Italian
Supplement dated March 3, 2003 and executed by and between MEMC Electronic
Materials, Inc., as pledgor, CITICORP USA, Inc., as collateral agent acting in
its own name and in the name and on behalf of the respective secured parties
named therein (hereinafter, collectively, the "First Degree Secured Parties"), -
represented by share certificate no. 64 ( the "Certificate") and representing in
total 65% of the share capital of the Company, for the benefit of:

Citicorp USA, Inc. with registered office at 2 Penns Way, Suite 200 New Castle,
Delaware, U.S.A.; TPG Wafer Partners LLC c/o The Corporation Trust Company
Corporation Trust Center 1209 Orange Street Wilmington, Delaware, U.S.A.;
TCW/Crescent Mezzanine Partners III, L.P., with registered office at 11100 Santa
Monica Blvd., Suite 2000 Los Angeles, California, U.S.A.; TCW/Crescent Mezzanine
Trust III, statutory business trust, with registered office at 11100 Santa
Monica Blvd., Suite 2000 Los Angeles, California, U.S.A.; TCW/Crescent Mezzanine
Partners III Netherlands, L.P., with registered office at 11100 Santa Monica
Blvd., Suite 2000 Los Angeles, California, U.S.A.; Green Equity Investors III,
L.P., with registered office at 11100 Santa Monica Blvd., Suite 2000 Los
Angeles, California, U.S.A.; Green Equity Investors Side III, L.P., with
registered office at 11100 Santa Monica Blvd., Suite 2000 Los Angeles,
California, U.S.A. (the "Secured Parties")

as security for the full payment and performance of the obligations entitled
Investor Revolver Obligations (as defined in the Deed of Pledge), including
those derived from the same Deed of Pledge, from the Investor Revolving Credit
Agreement and from the other Loan Documents (as therein defined). Pursuant to
the Deed of Pledge, however, the security interest referred to in this notation
is to all effects subordinated to the senior rights of pledge created on the
Certificate pursuant to the pledge agreements defined above in (a) and (b).

The voting rights, the related administrative rights, and the right to receive
dividends relating to the pledged shares represented by the Certificate are
governed by Section 5 of the Deed of Pledge.

It is acknowledged that according to the Deed of Pledge, CITICORP USA, INC, as
Collateral Agent, hereby receives the pledge referred to in this notation, and
thus, in addition to maintaining the uninterrupted custody of the Certificate on
behalf of and in the interest of the First Degree Secured Parties, it now starts
to keep the Certificate in custody also in the interest and on behalf of the
Secured Parties, including their successors and assignees, as well as for the
New Secured Parties (as defined in the Deed of Pledge).

It is also acknowledged that, pursuant to the Deed of Pledge, the Secured
Parties instructed CITICORP USA, Inc., as Collateral Agent, to take all
necessary steps to have the Company inscribe on the Certificate both the
transfer of this second degree pledge in favor of each successor or assignee of
the Secured Parties, and the extension of this second degree pledge for the
benefit of any new party who may become a creditor of MEMC Electronic Materials,
Inc., pursuant to the Deed of Pledge (defined therein as "New Secured Parties"),
in either case pari passu with and with the same rights attached to the security
interest granted hereby in favor of the Secured Parties.

[Place, date and time] ______________________
A Director


19 of 31



--------------------------------------------------------------------------------

EXHIBIT C

Testo dell'annotazione del pegno da apporre, al momento della loro emissione, da
parte di un Amministratore sui certificati rappresentativi delle Nuove Azioni
della MEMC Electronic Materials S.p.A.

Si prende e si dà atto che, ai sensi delle Sezioni 1 e 2 del contratto di pegno
di secondo grado (come modificato, in pari data dall'accordo denominato Italian
Supplement to the Investor Revolving Pledge Agreement concluso negli Stati Uniti
d'America attraverso scambio di corrispondenza) del 3 marzo 2003 (il "Contratto
di Pegno") tra MEMC Electronic Materials, Inc., società di diritto statunitense,
con sede legale c/o The Corporation Trust Company Corporation Trust Center 1209
Orange Street Wilmington, Delaware, Stati Uniti d'America, in qualità di
costituente il pegno, e CITICORP USA, Inc., società di diritto statunitense, con
sede legale in 2 Penns Way, Suite 200 New Castle, Delaware e agente, in qualità
di Collateral Agent (come definito nel Contratto di Pegno), sia in nome proprio
sia in nome e per conto dei Creditori Pignoratizi (come di seguito indicati e
definiti nel Contratto di Pegno quali Secured Parties), le n. [ ] azioni di
nuova emissione della MEMC Electronic Materials S.p.A. (la "Società")
rappresentate dal presente certificato azionario n. [ ] (rispettivamente, le
"Nuove Azioni" ovvero le New Shares, come definite nel Contratto di Pegno, ed il
"Nuovo Certificato") - già costituite in garanzia in base ai contratti di pegno
di primo grado denominati, ai sensi del Contratto di Pegno (a) Reimbursement
Pledge Agreement, come modificato dal Reimbursement Italian Supplement del 3
marzo 2003 e (b) Bank Revolver Pledge Agreement, come modificato dal Bank
Revolver Italian Supplement del 3 marzo 2003 e conclusi tra MEMC Electronic
Materials, Inc., in qualità di costituente il pegno, CITICORP USA, Inc., in
qualità di collateral agent sia in nome proprio sia in nome e per conto dei
rispettivi creditori pignoratizi ivi indicati (di seguito, collettivamente, i
"Creditori Pignoratizi di Primo Grado") - sono costituite in pegno
dall'azionista MEMC Electronic Materials, Inc., in favore di:

Citicorp USA, Inc. con sede in 2 Penns Way, Suite 200 New Castle, Delaware,
Stati Uniti d'America; TPG Wafer Partners LLC c/o The Corporation Trust Company
Corporation Trust Center 1209 Orange Street Wilmington, Delaware, Stati Uniti
d'America; TCW/Crescent Mezzanine Partners III, L.P. con sede in 11100 Santa
Monica Blvd., Suite 2000 Los Angeles, California, Stati Uniti d'America;
TCW/Crescent Mezzanine Trust III, statutory business trust, con sede in 11100
Santa Monica Blvd., Suite 2000 Los Angeles, California, Stati Uniti d'America;
TCW/Crescent Mezzanine Partners III Netherlands, L.P., con sede in 11100 Santa
Monica Blvd., Suite 2000 Los Angeles, California, Stati Uniti d'America; Green
Equity Investors III, L.P., con sede in 11100 Santa Monica Blvd., Suite 2000 Los
Angeles, California, Stati Uniti d'America; Green Equity Investors Side III,
L.P., con sede in 11100 Santa Monica Blvd., Suite 2000 Los Angeles, California,
Stati Uniti d'America (i "Creditori Pignoratizi")

a garanzia dell'integrale adempimento delle obbligazioni denominate Investor
Revolver Obligations (come definite nel Contratto di Pegno), ivi incluse quelle
derivanti dallo stesso Contratto di Pegno, dall'Investor Revolving Credit
Agreement e dagli altri Loan Documents (come ivi definiti). Ai sensi del
Contratto di Pegno, tuttavia, il diritto reale di garanzia di cui alla presente
annotazione è a tutti gli effetti subordinato rispetto ai diritti di pegno di
grado anteriore costituiti sul Nuovo Certificato a seguito dei contratti di cui
alle precedenti lettere (a) e (b).

I diritti di voto, i diritti amministrativi connessi e il diritto a percepire i
dividendi inerenti alle Nuove Azioni costituite in pegno e rappresentate dal
Nuovo Certificato sono regolati dalla Sezione 5 del Contratto di Pegno.

20 of 31



--------------------------------------------------------------------------------

Si prende e si dà atto che, secondo quanto previsto nella Sezione 1 del
Contratto di Pegno, le Azioni della Società complessivamente date in pegno (ivi
incluse le Nuove Azioni costituite in pegno) a favore dei Creditori Pignoratizi
di Primo Grado e dei Creditori Pignoratizi non eccedono il 65% del capitale
sociale della Società.

Si dà atto che, ai sensi del Contratto di Pegno, Citicorp USA, Inc., quale
Collateral Agent, riceve il pegno di cui alla presente annotazione e pertanto
oltre a continuare a custodire ininterrottamente il Nuovo Certificato
nell'interesse e per conto dei Creditori Pignoratizi di Primo Grado, viene ora a
detenere il medesimo anche nell'interesse e per conto dei Creditori Pignoratizi,
inclusi i loro successori e aventi causa, nonché delle New Secured Parties (come
definite nel Contratto di Pegno).

Si dà altresì atto che, ai sensi del Contratto di Pegno, i Creditori Pignoratizi
hanno dato mandato a Citicorp USA, Inc., quale Collateral Agent, a fare quanto
necessario affinchè la Società annoti sul Nuovo Certificato sia il trasferimento
del presente pegno di secondo grado a favore di ogni successore o avente causa
dei Creditori Pignoratizi sia l'estensione del presente pegno di secondo grado a
favore di nuovi soggetti che risultino creditori di MEMC Electronic Materials,
Inc. in base a quanto previsto nel Contratto di Pegno (ivi definiti New Secured
Parties), in entrambi i casi, con pari grado e diritti rispetto alla garanzia
reale costituita a favore dei Creditori Pignoratizi di cui alla presente
annotazione.

[Luogo e Data ed ora] ______________________
Un Amministratore


La costituzione in garanzia di cui sopra è stata annotata sul libro soci in data
odierna ai sensi del R.D. 29.3.1942 n. 239.

[Luogo e Data ed ora] ______________________
Un Amministratore
   



EXHIBIT C

Text of the notation of the pledge to be inscribed by a Director on the
certificates representing the New Shares of MEMC Electronic Materials S.p.A.

It is acknowledged that, pursuant to Sections 1 and 2 the second degree deed of
pledge (as amended on the same date by the Italian Supplement to the Investor
Revolving Pledge Agreement executed in the United States of America by way of
exchange of correspondence) dated March 3, 2003 (the "Deed of Pledge"), by and
between MEMC Electronic Materials, Inc., a company duly incorporated and
existing under the laws of the United States of America, with registered office
c/o The Corporation Trust Company Corporation Trust Center 1209 Orange Street
Wilmington, Delaware, United States of America, as pledgor, and CITICORP USA,
Inc., a company duly incorporated and existing under the laws of the United
States of America, with registered office at 2 Penns Way, Suite 200 New Castle,
Delaware, and acting as Collateral Agent (as defined in the Pledge Agreement),
in its own name and in the name and on behalf of the Secured Parties (specified
hereinafter and defined in the Pledge Agreement as "Secured Parties"), the
shares of MEMC Electronic Materials S.p.A. (the "Company") represented by this
share certificate No. [ ] (respectively, the "New Shares", as defined in the
Deed of Pledge and the "New Certificate") - already pledged in favor of the
secured parties pursuant to the first degree pledge agreements defined under the
Pledge Agreement: (a) Reimbursement Pledge Agreement,

21 of 31



--------------------------------------------------------------------------------

as supplemented by the Reimbursement Italian Supplement dated March 3, 2003 and
(b) Bank Revolver Pledge Agreement, as supplemented by the Bank Revolver Italian
Supplement dated March 3, 2003 and executed by and between MEMC Electronic
Materials, Inc., as pledgor, CITICORP USA, Inc., as collateral agent acting in
its own name and in the name and on behalf of the secured parties named therein
(hereinafter collectively, the "First Degree Secured Parties"),- are hereby
pledged by MEMC Electronic Materials, Inc., for the benefit of:

Citicorp USA, Inc. with registered office at 2 Penns Way, Suite 200 New Castle,
Delaware, U.S.A.; TPG Wafer Partners LLC c/o The Corporation Trust Company
Corporation Trust Center 1209 Orange Street Wilmington, Delaware, U.S.A.;
TCW/Crescent Mezzanine Partners III, L.P., with registered office at 11100 Santa
Monica Blvd., Suite 2000 Los Angeles, California, U.S.A.; TCW/Crescent Mezzanine
Trust III, statutory business trust, with registered office at 11100 Santa
Monica Blvd., Suite 2000 Los Angeles, California, U.S.A.; TCW/Crescent Mezzanine
Partners III Netherlands, L.P., with registered office at 11100 Santa Monica
Blvd., Suite 2000 Los Angeles, California, U.S.A.; Green Equity Investors III,
L.P., with registered office at 11100 Santa Monica Blvd., Suite 2000 Los
Angeles, California, U.S.A.; Green Equity Investors Side III, L.P., with
registered office at 11100 Santa Monica Blvd., Suite 2000 Los Angeles,
California, U.S.A. (the "Secured Parties")

as security for the full payment and performance of the obligations entitled
Investor Revolver Obligations (as defined in the Deed of Pledge), including
those derived from the same Deed of Pledge, from the Investor Revolving Credit
Agreement and from the other Loan Documents (as therein defined). Pursuant to
the Deed of Pledge, however, the security interest referred to in this notation
is to all effects subordinated to the senior rights of pledge created on the New
Certificate according to the pledge agreements defined above in (a) and (b).

The voting rights, the related administrative rights, and the right to receive
dividends relating to the pledged New Shares and represented by the New
Certificate are governed by Section 5 of the Deed of Pledge.

It is acknowledged that pursuant to the Deed of Pledge, CITICORP USA, Inc., as
Collateral Agent, hereby receives the pledge referred to in this notation, and
thus, in addition to maintaining the uninterrupted custody of the New
Certificate on behalf of and in the interest of the First Degree Secured
Parties, it now starts to hold the New Certificate in custody also for the
interest and on behalf of the Secured Parties, including their successors and
assignees, as well as for the New Secured Parties (as defined in the Deed of
Pledge).

It is also acknowledged that, pursuant to the Deed of Pledge, the Secured
Parties have instructed CITICORP USA, Inc., as Collateral Agent, to take all
necessary steps to have the Company inscribe on the New Certificate both the
transfer of this second degree pledge in favor of each successor or assignee of
the Secured Parties, and the extension of this second degree pledge for the
benefit of any new party who may become a creditor of MEMC Electronic Materials,
Inc., pursuant to the Deed of Pledge (defined therein as "New Secured Parties"),
in either case pari passu with and with the same rights attached to the security
interest granted hereby in favor of the Secured Parties.

[Place, date and time] ______________________
A Director


The above creation of a security interest is inscribed in the shareholders' book
on today's date pursuant to Royal Degree 29.3.1942 No. 239.

22 of 31



--------------------------------------------------------------------------------

 

[Place, date and time] ______________________
A Director


EXHIBIT D

Testo dell'annotazione del pegno sulle Nuove Azioni da apporre sul libro soci
della MEMC Electronic Materials S.p.A.



Si prende e si dà atto che, ai sensi delle Sezioni 1 e 2 del contratto di pegno
di secondo grado (come modificato, in pari data dall'accordo denominato Italian
Supplement to the Investor Revolving Pledge Agreement concluso negli Stati Uniti
d'America attraverso scambio di corrispondenza) del 3 marzo 2003 (il "Contratto
di Pegno") tra il socio unico MEMC Electronic Materials, Inc., società di
diritto statunitense, con sede legale c/o The Corporation Trust Company
Corporation Trust Center 1209 Orange Street Wilmington, Delaware, Stati Uniti
d'America, in qualità di costituente il pegno, e CITICORP USA, Inc., società di
diritto statunitense, con sede legale a 2 Penns Way, Suite 200, New Castle,
Delaware, Stati Uniti d'America e agente, in qualità di Collateral Agent (come
definito nel Contratto di Pegno), sia in nome proprio sia in nome e per conto
dei Creditori Pignoratizi (come di seguito indicati e definiti nel Contratto di
Pegno quali Secured Parties), le n. [ ] azioni di nuova emissione della Società
rappresentate dal presente certificato azionario n. [ ] (rispettivamente, le
"Nuove Azioni" ovvero le New Shares, come definite nel Contratto di Pegno, ed il
"Nuovo Certificato") - già costituite in garanzia in base ai contratti di pegno
di primo grado denominati, ai sensi del Contratto di Pegno, (a) Reimbursement
Pledge Agreement, come modificato dal Reimbursement Italian Supplement del 3
marzo 2003, e (b) Bank Revolver Pledge Agreement, come modificato dal Bank
Revolver Italian Supplement del 3 marzo 2003, e conclusi tra MEMC Electronic
Materials, Inc., in qualità di costituente il pegno, Citicorp USA, Inc., in
qualità di collateral agent, sia in nome proprio sia in nome e per conto dei
rispettivi creditori pignoratizi ivi indicati (di seguito, collettivamente, i
"Creditori Pignoratizi di Primo Grado") - sono costituite in pegno
dall'azionista MEMC Electronic Materials, Inc., in favore di:

Citicorp USA, Inc. con sede in 2 Penns Way, Suite 200 New Castle, Delaware,
Stati Uniti d'America; TPG Wafer Partners LLC c/o The Corporation Trust Company
Corporation Trust Center 1209 Orange Street Wilmington, Delaware, Stati Uniti
d'America; TCW/Crescent Mezzanine Partners III, L.P. con sede in 11100 Santa
Monica Blvd., Suite 2000 Los Angeles, California, Stati Uniti d'America;
TCW/Crescent Mezzanine Trust III, statutory business trust, con sede in 11100
Santa Monica Blvd., Suite 2000 Los Angeles, California, Stati Uniti d'America;
TCW/Crescent Mezzanine Partners III Netherlands, L.P., con sede in 11100 Santa
Monica Blvd., Suite 2000 Los Angeles, California, Stati Uniti d'America; Green
Equity Investors III, L.P., con sede in 11100 Santa Monica Blvd., Suite 2000 Los
Angeles, California, Stati Uniti d'America; Green Equity Investors Side III,
L.P., con sede in 11100 Santa Monica Blvd., Suite 2000 Los Angeles, California,
Stati Uniti d'America (i "Creditori Pignoratizi")

a garanzia dell'integrale adempimento delle obbligazioni denominate Investor
Revolver Obligations (come definite nel Contratto di Pegno), ivi incluse quelle
derivanti dallo stesso Contratto di Pegno, dall'Investor Revolving Credit
Agreement e dagli altri Loan Documents (come ivi definiti). Ai sensi del
Contratto di Pegno, tuttavia, il diritto reale di garanzia di cui alla presente
annotazione è a tutti gli effetti subordinato rispetto ai diritti di pegno di
grado anteriore costituiti sul Nuovo Certificato a seguito dei contratti di cui
alle precedenti lettere (a) e (b).

I diritti di voto, i diritti amministrativi connessi e il diritto a percepire i
dividendi inerenti alle Nuove

23 of 31



--------------------------------------------------------------------------------

Azioni costituite in pegno e rappresentate dal Nuovo Certificato sono regolati
dalla Sezione 5 del Contratto di Pegno.

Si prende e si dà atto che, secondo quanto previsto nella Sezione 1 del
Contratto di Pegno, le Azioni della Società complessivamente date in pegno (ivi
incluse le Nuove Azioni costituite in pegno) a favore dei Creditori Pignoratizi
di Primo Grado e dei Creditori Pignoratizi non eccedono il 65% del capitale
sociale della Società.

Si dà atto che, ai sensi del Contratto di Pegno, Citicorp USA, Inc., quale
Collateral Agent, riceve il pegno di cui alla presente annotazione e pertanto
oltre a continuare a custodire ininterrottamente il Nuovo Certificato
nell'interesse e per conto dei Creditori Pignoratizi di Primo Grado, viene ora a
detenere il medesimo anche nell'interesse e per conto dei Creditori Pignoratizi,
inclusi i loro successori e aventi causa, nonché delle New Secured Parties (come
definite nel Contratto di Pegno).

Si dà altresì atto che, ai sensi del Contratto di Pegno, i Creditori Pignoratizi
hanno dato mandato a Citicorp USA, Inc., quale Collateral Agent, a fare quanto
necessario affinchè la Società annoti sul Nuovo Certificato sia il trasferimento
del presente pegno di secondo grado a favore di ogni successore o avente causa
dei Creditori Pignoratizi sia l'estensione del presente pegno di secondo grado a
favore di nuovi soggetti che risultino creditori di MEMC Electronic Materials,
Inc. in base a quanto previsto nel Contratto di Pegno (ivi definiti quali New
Secured Parties), in entrambi i casi, con pari grado e diritti rispetto alla
garanzia reale costituita a favore dei Creditori Pignoratizi di cui alla
presente annotazione.

[Luogo e Data ed ora] ______________________
Un Amministratore




EXHIBIT D

Text of the annotation of the pledge on the New Shares to be inscribed on
shareholders' book of MEMC Electronic Materials S.p.A.

It is acknowledged that, pursuant to Sections 1 and 2 of the second degree deed
of pledge (as amended on the same date by the Italian Supplement to the Investor
Revolving Pledge Agreement executed in the United States of America by way of
exchange of correspondence) dated March 3, 2003 (the "Deed of Pledge"), by and
between the sole shareholder MEMC Electronic Materials, Inc., a company duly
incorporated and existing under the laws of the United States of America, with
registered office c/o The Corporation Trust Company Corporation Trust Center
1209 Orange Street Wilmington, Delaware, United States of America , as pledgor,
and CITICORP USA, Inc., a company incorporated under the laws of the United
States of America, with registered office at 2 Penns Way, Suite 200 New Castle,
Delaware, as Collateral Agent (as defined in the Pledge Agreement), acting in
its own name and in the name and on behalf of the Secured Parties (as specified
hereinafter and defined in the Pledge Agreement as "Secured Parties"), the
shares of the Company represented by this share certificate No. [●]
(respectively, the "New Shares", as defined in the Deed of Pledge and the "New
Certificate") - already pledged in favor of the secured parties pursuant to the
first degree pledge agreements defined under the Pledge Agreement: (a)
Reimbursement Pledge Agreement, as supplemented by the Reimbursement Italian
Supplement dated March 3, 2003 and (b) Bank Revolver Pledge Agreement, as
supplemented by the Bank Revolver Italian Supplement dated March 3, 2003
executed by and between MEMC Electronic Materials, Inc., as pledgor, CITICORP
USA, Inc., as collateral agent acting in its own name and in the name and on
behalf of the respective secured parties named therein (hereinafter,
collectively, the "First Degree Secured Parties"), - are hereby pledged by the
sole shareholder MEMC Electronic Materials, Inc., for the benefit of:

24 of 31



--------------------------------------------------------------------------------

Citicorp USA, Inc. with registered office at 2 Penns Way, Suite 200 New Castle,
Delaware, U.S.A.; TPG Wafer Partners LLC c/o The Corporation Trust Company
Corporation Trust Center 1209 Orange Street Wilmington, Delaware, U.S.A.;
TCW/Crescent Mezzanine Partners III, L.P., with registered office at 11100 Santa
Monica Blvd., Suite 2000 Los Angeles, CA 90025, U.S.A.; TCW/Crescent Mezzanine
Trust III, statutory business trust, with registered office at 11100 Santa
Monica Blvd., Suite 2000 Los Angeles, CA 90025, U.S.A.; TCW/Crescent Mezzanine
Partners III Netherlands, L.P., with registered office at 11100 Santa Monica
Blvd., Suite 2000 Los Angeles, CA 90025, U.S.A.; Green Equity Investors III,
L.P., with registered office at 11100 Santa Monica Blvd., Suite 2000 Los
Angeles, CA 90025, U.S.A.; Green Equity Investors Side III, L.P., with
registered office at 11100 Santa Monica Blvd., Suite 2000 Los Angeles, CA 90025,
U.S.A. (the "Secured Parties")

as security for the full payment or performance of the obligations entitled
Investor Revolver Obligations (as defined in the Deed of Pledge), including
those derived from the same Deed of Pledge, from the Investor Revolving Credit
Agreement and from the other Loan Documents (as therein defined). According to
the terms of the Deed of Pledge, however, the security interest referred to in
this notation is to all effects subordinated to the senior rights of pledge
created on the New Certificate pursuant to the pledge agreements defined above
in (a) and (b).

The voting rights, the related administrative rights, and the right to receive
dividends relating to the pledges New Shares represented by the New Certificate
are governed by Section 5 of the Deed of Pledge.

It is also acknowledged that according to the Deed of Pledge, CITICORP USA, Inc,
as Collateral Agent, hereby receives the pledge referred to in this notation,
and thus, in addition to maintaining the uninterrupted custody of the New
Certificate on behalf of and in the interest of the First Degree Secured
Parties, it now starts to hold the New Certificate in custody also in the
interest and on behalf of the Secured Parties, including their successors and
assignees, as well as for the New Secured Parties (as defined in the Deed of
Pledge).

It is also acknowledged that, pursuant to the terms of the Deed of Pledge, the
Secured Parties have instructed CITICORP USA, Inc., as Collateral Agent, to take
all necessary steps to have the Company inscribe on the New Certificate both the
transfer of this second degree pledge in favor of each successor or assignee of
the Secured Parties, and the extension of this second degree pledge for the
benefit of any new party who may become a creditor of MEMC Electronic Materials,
Inc., as set out in the Deed of Pledge (defined therein as "New Secured
Parties"), in either case pari passu with and with the same rights as the
security interest granted hereby in favor of the Secured Parties.

[Place, date and time] ______________________
A Director




EXHIBIT E

Testo dell'annotazione del pegno a favore di Nuovi Creditori Pignoratizi da
apporre da parte di un Amministratore sui certificati azionari della MEMC
Electronic Materials S.p.A.

25 of 31



--------------------------------------------------------------------------------

Si prende e si dà atto che, su richiesta di CITICORP USA, INC., società di
diritto statunitense con sede a 2 Penns Way, Suite 200 New Castle, Delaware,
Stati Uniti d'America, e agente anche in nome e per conto del [inserire la
denominazione sociale del Nuovo Creditore Pignoratizio], società di diritto [ ],
con sede legale in [ ], ai sensi della Sezione 2 del contratto di pegno di
secondo grado (come modificato, in pari data, dall'accordo denominato Italian
Supplement to the Investor Revolving Pledge Agreement concluso negli Stati Uniti
d'America, attraverso scambio di corrispondenza) del 3 marzo 2003 (il "Contratto
di Pegno") tra MEMC Electronic Materials, Inc., società di diritto statunitense,
con sede legale c/o The Corporation Trust Company Corporation Trust Center 1209
Orange Street Wilmington, Delaware, Stati Uniti d'America, in qualità di
costituente il pegno, e Citicorp USA, Inc., agente, in qualità di Collateral
Agent (come definito nel Contratto di Pegno), sia in nome proprio sia in nome e
per conto dei Creditori Pignoratizi (come definiti nel Contratto di Pegno), il
pegno di secondo grado, già costituito sul presente certificato azionario n. [ ]
(il "Certificato", attualmente custodito da Citicorp USA, Inc.) da MEMC
Electronic Materials, Inc., in favore dei Creditori Pignoratizi si intende
esteso, con pari grado e diritti, anche a favore di [inserire la denominazione
sociale del Nuovo Creditore Pignoratizio], a garanzia dell'integrale adempimento
delle obbligazioni nei confronti di [inserire la denominazione sociale del Nuovo
Creditore Pignoratizio] denominate Investor Revolver Obligations (come definite
nel Contratto di Pegno), ivi incluse quelle derivanti dallo stesso Contratto di
Pegno, dall'Investor Revolving Credit Agreement e dai Loan Documents, tra cui il
contratto denominato [ ] del [ ], concluso in [ ], tra [inserire la
denominazione sociale delle parti, incluso il Nuovo Creditore Pignoratizio].

Si dà atto che il pegno di secondo grado costituito sul Certificato è regolato
dal Contratto di Pegno, in quanto applicabile e, pertanto, i diritti di voto, i
diritti amministrativi connessi e il diritto a percepire i dividendi inerenti
alle azioni rappresentate dal Certificato sono regolati dalla sezione 5 del
Contratto di Pegno.

Si dà altresì atto che, ai sensi del Contratto di Pegno, Citicorp USA, Inc.,
quale Collateral Agent, riceve il pegno di cui alla presente annotazione e
pertanto, oltre a continuare a custodire ininterrottamente il Certificato
nell'interesse e per conto dei Creditori Pignoratizi, ivi inclusi i loro
successori, aventi causa e le New Secured Parties (come definite nel Contratto
di Pegno), viene ora a custodire il medesimo anche nell'interesse e per conto di
[inserire la denominazione sociale del Nuovo Creditore Pignoratizio], ivi
inclusi i suoi successori e aventi causa.

Si dà infine atto che il pegno di secondo grado esteso a favore di [inserire la
denominazione sociale del Nuovo Creditore Pignoratizio] per effetto della
presente annotazione ha lo stesso grado e diritti della garanzia reale
costituita sul Certificato a favore dei Creditori Pignoratizi in base al
Contratto di Pegno, ferma restando l'esistenza di due pegni di grado anteriore
sul Certificato costituiti a seguito del (a) Reimbursement Pledge Agreement,
come modificato dal Reimbursement Italian Supplement del 3 marzo 2003 e (b) Bank
Revolver Pledge Agreement, come modificato dal Bank Revolver Italian Supplement
del 3 marzo 2003 e conclusi tra MEMC Electronic Materials, Inc., in qualità di
costituente il pegno, Citicorp USA, Inc., in qualità di collateral agent sia in
nome proprio sia in nome e per conto dei rispettivi creditori pignoratizi ivi
indicati.

[Luogo e Data ed ora] ______________________
Un Amministratore


La costituzione in garanzia di cui sopra è stata annotata sul libro soci in data
odierna ai sensi del R.D. 29.3.1942 n. 239.

26 of 31



--------------------------------------------------------------------------------

[Luogo e Data ed ora] ______________________
Un Amministratore




EXHIBIT E

Text of the notation of the pledge in favor of the New Secured Parties to be
inscribed by a Director on the share certificates of MEMC Electronic Materials
S.p.A.

It is hereby acknowledged that, upon request of CITICORP USA, Inc., a company
duly incorporated and existing under the laws of Delaware, with registered
office at 2, Penns Way, Suite 200, New Castle, United States of America, acting
also in the name and on behalf of [name of the New Secured Party], a company
existing under the laws of [ ], with registered office at [ ], pursuant to
Section 2 of the second degree deed of pledge (as amended, on the same date, by
the Italian Supplement to the Investor Revolving Pledge Agreement executed in
the United States of America by way of exchange of correspondence) on March 3,
2003, (the "Deed of Pledge"), by and between MEMC Electronic Materials, Inc., a
company duly incorporated and existing under the laws of Delaware, with
registered office at [ ], United States of America, as pledgor, and CITICORP
USA, Inc., acting in its capacity as Collateral Agent (as defined in the Deed of
Pledge) in its own name and in the name and on behalf of the Secured Parties (as
defined in the Deed of Pledge), the second degree pledge, already existing on
this share certificate No. [ ] (the "Certificate") (currently held in custody by
CITICORP USA, Inc.), created by MEMC Electronic Materials, Inc. in favor of the
Secured Parties is hereby extended, pari passu and with equal rights, also in
favor of [name of the New Secured Party], as security for the full payment and
performance of the Investor Revolver Obligations (as defined in the Deed of
Pledge) with respect to [name of the New Secured Party], including those
obligations arising from the Deed of Pledge, from the Investor Revolving Credit
Agreement and from the Loan Documents, including the agreement executed in [ ],
on [ ], by and between [name of the parties thereof, including the New Secured
Party].

It is acknowledged that the second degree pledge created on the Certificate is
governed by the Deed of Pledge, where applicable and, therefore, the voting
rights, the right to receive dividends and the relating administrative rights,
are governed by Section 5 of the Deed of Pledge.

It is also acknowledged that, pursuant to the Deed of Pledge, CITICORP USA,
Inc., in its capacity as Collateral Agent, hereby receives the pledge to which
this notation pertains and, thus, in addition to maintaining the uninterrupted
custody of the Certificate in the interest and on behalf of the Secured Parties,
including their successors or assignees, and the New Secured Parties (as defined
in the Deed of Pledge), it now starts to keep the Certificate in custody also on
behalf of [name of New Secured Party] including its successors or assignees.

Lastly, it is acknowledged that the second degree pledge extended in favor of
the [name of New Secured Party] grants the same rights of, and is pari passu
with, the security interest created on the Certificate in favor of the Secured
Parties pursuant to the Deed of Pledge, it being understood that on the
Certificate have already been created two senior security interests pursuant to
(a) the Bank Revolver Pledge Agreement, as supplemented by the Bank Revolver
Italian Supplement dated March 3, 2003 and (b) the Reimbursement Pledge
Agreement as supplemented by the Reimbursement Italian Supplement dated March 3,
2003 entered into by and between MEMC Electronic Materials, Inc., in its
capacity as pledgor, and CITICORP USA, Inc., in its capacity as Collateral Agent
acting in its own name and in the name, and on behalf of, the Secured Parties
defined therein.

27 of 31



--------------------------------------------------------------------------------

[Place, date and time] ______________________
A Director




A notation regarding the above security interest has been made in the
shareholders' book of MEMC Electronic Materials S.p.A. pursuant to Royal Decree
No. 239/42.

[Place, date and time] ______________________
A Director




EXHIBIT F

Testo dell'annotazione del pegno a favore di Nuovi Creditori Pignoratizi da
apporre sul libro soci di MEMC Electronic Materials S.p.A.

Si prende e si dà atto che, su richiesta di CITICORP USA, Inc., società di
diritto statunitense con sede a 2 Penns Way, Suite 200 New Castle, Delaware,
Stati Uniti d'America, ed agente anche in nome e per conto di [inserire la
denominazione sociale del Nuovo Creditore Pignoratizio], società di diritto [ ],
con sede legale in [ ], ai sensi della Sezione 2 del contratto di pegno di
secondo grado (come modificato, in pari data, dall'accordo denominato Italian
Supplement to the Investor Revolving Pledge Agreement concluso negli Stati Uniti
d'America, attraverso scambio di corrispondenza) del 3 marzo 2003 (il "Contratto
di Pegno") tra il socio unico MEMC Electronic Materials, Inc., società di
diritto statunitense, con sede legale c/o The Corporation Trust Company
Corporation Trust Center 1209 Orange Street Wilmington, Delaware, Stati Uniti
d'America, in qualità di costituente il pegno, e CITICORP USA, Inc., agente in
qualità di Collateral Agent (come definito nel Contratto di Pegno), sia in
proprio nome sia in nome e per conto dei Creditori Pignoratizi (come definiti
nel Contratto di Pegno), il pegno di secondo grado, già esistente sul presente
certificato azionario n. [ ] (il "Certificato", attualmente custodito da
Citicorp USA, Inc.) costituito da MEMC Electronic Materials, Inc. a favore dei
Creditori Pignoratizi, si intende esteso, con pari grado e diritti, anche a
favore di [inserire la denominazione sociale del Nuovo Creditore Pignoratizio],
a garanzia dell'integrale adempimento delle obbligazioni nei confronti di
[inserire la denominazione sociale del Nuovo Creditore Pignoratizio] denominate
Investor Revolver Obligations (come definite nel Contratto di Pegno), ivi
incluse quelle derivanti dallo stesso Contratto di Pegno, dall'Investor
Revolving Credit Agreement e dai Loan Documents, tra cui il contratto denominato
[ ] del [ ], concluso in [ ], tra [inserire la denominazione sociale delle parti
incluso il Nuovo Creditore Pignoratizio].

Si dà atto che il pegno di secondo grado costituito sul Certificato è regolato
dal Contratto di Pegno, in quanto applicabile, e, pertanto, i diritti di voto, i
diritti amministrativi connessi e il diritto a percepire i dividendi inerenti
alle azioni rappresentate dal Certificato sono regolati dalla Sezione 5 del
Contratto di Pegno [inserire la denominazione sociale del Nuovo Creditore
Pignoratizio], ivi inclusi i suoi successori e aventi causa.

Si dà atto infine che il pegno di secondo grado esteso a favore di [inserire la
denominazione sociale del Nuovo Creditore Pignoratizio] ha lo stesso grado e
diritti della garanzia reale costituita sul Certificato a favore dei Creditori
Pignoratizi in base al Contratto di Pegno, ferma restando l'esistenza sul
Certificato di due pegni di grado anteriore costituiti a seguito del (a)
Reimbursement Pledge Agreement, come modificato dal Reimbursement Italian
Supplement del 3 marzo 2003 e (b) Bank Revolver Pledge Agreement, come
modificato dal Bank Revolver Italian Supplement del 3 marzo 2003, e conclusi tra
MEMC Electronic Materials, Inc., in qualità di costituente il pegno, Citicorp
USA, Inc., in qualità di collateral agent, sia in nome proprio sia in nome e per
conto dei rispettivi creditori pignoratizi ivi

28 of 31



--------------------------------------------------------------------------------

indicati..

[Luogo e Data ed ora] ______________________
Un Amministratore




EXHIBIT F

Text of the notation of the pledge in favor of the New Secured Parties to be
inscribed in the

shareholders' book of MEMC Electronic Materials S.p.A.

It is hereby acknowledged that, upon the request of CITICORP USA, Inc., a
company duly incorporated and existing under the laws of the United States of
America, with registered office at 2 Penns Way, Suite 200, New Castle, Delaware,
United States of America, acting also in the name and on behalf of [name of the
New Secured Party], a company existing under the laws of [ ], with registered
office at [ ], pursuant to Section 2 of the second degree deed of pledge (as
amended, on the same date, by the Italian Supplement to the Investor Revolving
Pledge Agreement executed in the United States of America by way of exchange of
correspondence) dated March 3, 2003, (the "Deed of Pledge"), by and between the
sole shareholder MEMC Electronic Materials, Inc., a company duly incorporated
and existing under the laws of Delaware, United States of America, with
registered office at [ ],United States of America, as pledgor, and CITICORP USA,
Inc., in its capacity as Collateral Agent (as defined therein), in its own name,
and in the name and on behalf of the Secured Parties (as defined in the Deed of
Pledge), the second degree pledge, already existing on 42,500,000 ordinary
shares of the Company represented by share certificate No. 64 (currently held by
CITICORP USA, Inc.), (the "Certificate") and corresponding, in total, to 65% of
the Company's corporate stock, created by MEMC Electronic Materials, Inc., in
favor of the Secured Parties is hereby extended, pari passu and with equal
rights, also in favor of [name of the New Secured Party], as security for the
full payment or punctual performance of the Investor Revolver Obligations (as
defined in the Deed of Pledge) with respect to [name of the New Secured Party],
including those obligations arising from the Deed of Pledge, from the Investor
Revolving Credit Agreement and from the Loan Documents, including the agreement
executed in [ ], on [ ], by and between [name of the parties thereof, including
the New Secured Party].

It is acknowledged that the second degree pledge created on the Certificate is
governed by the Deed of Pledge, where applicable and, therefore, the voting
rights, the right to receive dividends and the relating administrative rights,
are governed by Section 5 of the Deed of Pledge.

It is also acknowledged that, pursuant to the Deed of Pledge, CITICORP USA,
Inc., in its capacity as Collateral Agent, hereby receives the pledge to which
this notation pertains and, thus, in addition to maintaining the uninterrupted
custody of the Certificate in the interest and on behalf of the Secured Parties,
including their successors or assignees, and the New Secured Parties (as defined
in the Deed of Pledge) it now starts to keep the Certificate in custody also on
behalf of [name of New Secured Party] including its successors or assignees.

Lastly, it is also acknowledged that the second degree pledge extended in favor
of the [name of New Secured Party] grants the same rights of, and is pari passu
with, the security interest created on the Certificate in favor of the Secured
Parties pursuant to the Deed of Pledge, it being understood that on the
Certificate have already been created two senior security interests pursuant to
(a) the Bank Revolver Pledge Agreement, as supplemented by the Bank Revolver
Italian Supplement dated March 3, 2003 and (b) the Reimbursement Pledge
Agreement as supplemented by the Reimbursement Italian Supplement dated March 3,
2003 entered into by and between MEMC Electronic Materials, Inc., in its
capacity as

29 of 31



--------------------------------------------------------------------------------

pledgor, and CITICORP USA, Inc., in its capacity as Collateral Agent in its own
name and in the name, and on behalf of, the Secured Parties defined therein.

[Place, date and time] ______________________
A Director




EXHIBIT G

[Letterhead of Citicorp USA, Inc.]

New Secured Party Notice

To: Chairman of the Board of Directors
MEMC Electronic Materials S.p.A.
Viale Gherzi n. 31
Novara
Italy c.c.: MEMC Electronic Materials, Inc.
c/o The Corporation Trust Company
Corporation Trust Center
1209 Orange Street
Wilmington, Delaware
To the attention of General Counsel From: Citicorp USA, Inc. Dated [ ] Re:
Italian Supplement to the Investor Revolver Pledge Agreement dated March 3, 2003



Dear Sirs,

  1. We refer to the deed of pledge (Contratto di pegno) executed and delivered
by way of exchange of correspondence in the United States of America on March 3,
2003, by and between MEMC Electronic Materials, Inc., Pledgor, and Citibank USA,
Inc., Collateral Agent, also in the name and on behalf of the Secured Parties,
as supplemented by an Italian supplement of even date (the "Italian Supplement
to the Investor Revolver Pledge Agreement"). This is a New Secured Party Notice.
The terms in capital letters shall bear the meanings indicated beside each one
of them or, absent any indication, shall have the same meaning assigned to them
under the "Italian Supplement to the Investor Revolver Pledge Agreement".      
     



30 of 31



--------------------------------------------------------------------------------

  2. We confirm that, pursuant to [insert details of the Loan Document pursuant
to which the New Secured Party has become a Loan Party], [insert corporate name
of the New Secured Party], a company incorporated under the laws of [ ], with
registered office in [ ], has become a Lender under the Investor Revolver Credit
Agreement.         3. Pursuant to Section 2 of the "Italian Supplement to the
Investor Revolver Pledge Agreement", we request to annotate the extension of the
Pledge in favor of [insert corporate name of the New Secured Party] on the
Certificate [add, if applicable: and on the certificates representing the New
Shares], substantially in the form indicated in Exhibit E to the "Italian
Supplement to the Investor Revolver Pledge Agreement". We also request to
annotate such extension of the Pledge in the shareholders' book of MEMC
Electronic Materials S.p.A. substantially in the form indicated in Exhibit F to
the "Italian Supplement to the Investor Revolver Pledge Agreement".          

[Date]

          Signed:           Citicorp USA, Inc.           [Name]          
[Title]

31 of 31